Name: Commission Regulation (EEC) No 1726/87 of 22 June 1987 amending Regulation (EEC) No 1184/86 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 6 . 87 Official Journal of the European Communities No L 163/ 17 COMMISSION REGULATION (EEC) No 1726/87 of 22 June 1987 amending Regulation (EEC) No 1184/86 laying down detailed rules for the mechanisms for controlling the quantities of certain products in the oils and fats sector released for consumption in Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 476/86 of 25 February 1986 laying down general rules for the mechanism for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Portugal ('), and in particular Article 14 thereof, Whereas Article 4, and in particular Article 4 (4) of Regu ­ lation (EEC) No 476/86 lays down a limit on imports applicable only to oils intended for human consumption ; whereas Commission Regulation (EEC) No 11 84/86 (2), as last amended by Regulation (EEC) No 1664/87 (3), does not explicitly exclude imports of seeds and flours or meals intended for the extraction of oil for purposes other than human consumption from that limit ; whereas products the oil from which is not to be used for human consumption should therefore be excluded from the import quota ; whereas provision should therefore be made for a mechanism ensuring that such products are actually used for that purpose ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, 2. The second subparagraph of Article 4 (2) is deleted. 3 . The following paragraph is added to Article 4 : '5 . In the case of the products referred to in Article 3 (3), import applications shall be accompanied by an undertaking by the party concerned to the effect that the product imported is intended for :  preparations for consumption without extraction of oil , or  the extraction of oil for purposes other than human consumption. Import applications shall be accompanied by a security equal to :  50 ECU per tonne of product intended for prepara ­ tions for consumption without extraction of the oil, or  150 ECU per tonne of oil from products intended for the extraction of oil for purposes other than human consumption. The quality of oil from the product in question shall be determined on the basis of the yields as set out in Annex II . If evidence is provided within six months from the date of import that the product has actually been used in accordance with the statement provided for in the first subparagraph in the following proportions with respect to the anticipated quantities :  less than 70 % , the undertaking shall be deemed not to have been fulfilled and the security shall be forfeit,  from to 100 %, the undertaking shall be deemed to have been partly fulfilled and the security shall be released in the corresponding proportion . Quantities which have not been used in accordance with the undertaking referred to above or for which evidence of their actual use has not been furnished within the time limit laid down shall be considered "normal" imports in the current supply balance.' 4. In the second subparagraph of Article 9, the words 'import and export' are deleted. HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1184/86 is hereby amended as follows : 1 . Article 3 (3) is replaced by the following : '3 . However, no limit shall apply to imports of products falling within subheading 12.01 B and heading 12.02 of the Common Customs Tariff intended for uses other than the extraction of oil for human consumption . Portugal shall take appropriate measures to ensure that the products in question are actually put to the use specified.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 53, 1 . 3 . 1986, p . 51 . (2) OJ No L 107, 24. 4. 1986,p . 23 . V) OJ No L 155, 16 . 6 . 1987, p . 9 . No L 163/ 18 Official Journal of the European Communities 23 . 6. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 June 1987. For the Commission Frans ANDRIESSEN Vice-President